Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County, rendered January 23, 1973, which imposed upon him an indeterminate prison term not to exceed three years, upon his plea of guilty of burglary in the third degree, a class D felony. Sentence modified, as a matter, of discretion in the interest of justice, by changing it to a certification of defendant to the care and custody of the Drug Abuse Control Commission (formerly the Narcotic Addiction Control Commission) (Penal Law, former § 60.15 [renumbered § 60.03 before its repeal], subd. [b], par. [i]) for a period of 60 months or defendant’s earlier discharge by the commission as rehabilitated. Appellant, a 21-year-old addict, was acceptable to the Nassau County Drug & Alcohol Abuse Commission In-Patient Program and also to Topic House. Under all the facts and circumstances herein, the sentence was inappropriate and constituted an improvident exercise of discretion. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.